NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1


                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted March 30, 2015 *
                                Decided March 30, 2015

                                         Before

                           DIANE P. WOOD, Chief Judge

                           RICHARD D. CUDAHY, Circuit Judge

                           MICHAEL S. KANNE, Circuit Judge

No. 14-2734

MARK P. STAFFA,                                Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Eastern District of Wisconsin.

      v.                                       No. 13-CV-5

WILLIAM POLLARD, et al.,                       Rudolph T. Randa,
     Defendants-Appellees.                     Judge.

                                       ORDER

       Mark Staffa, a Wisconsin inmate, claims in a lawsuit under 42 U.S.C. § 1983 that a
doctor and other officials at Waupun Correctional Institution have failed to treat skin
and stomach infections caused by unsanitary conditions at the prison. Staffa filed four
requests—all unsuccessful—seeking a preliminary injunction compelling his immediate
hospitalization and also the release of undisclosed medical information. The fourth of
these motions was filed after the defendants already had moved for summary judgment




      *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 14-2734                                                                         Page 2

on the merits, and the district court’s adverse ruling on Staffa’s motion prompted this
interlocutory appeal. We affirm the court’s decision.

       Staffa has been at Waupun since 2006 and repeatedly suffered from sores, rashes,
and scabs on his face, neck, chest, back, arms, and legs. (He had skin problems before
arriving at the prison, but the nature of those prior conditions is not clear from the
record.) Over time the medical staff conducted multiple skin cultures and diagnosed
bacterial infections including staph, impetigo, and Enterobacter. Staffa was prescribed
oral and topical antibiotics, which worked only temporarily. His symptoms would
periodically recur, prompting a new round of diagnosis and treatment.

       Beginning in 2009, Staffa was sent to outside specialists. The first, a doctor
specializing in infectious diseases, concluded that Staffa had a “noninfectious
dermatological problem” and should be seen by a dermatologist. A dermatologist then
opined that Staffa’s “recurrent lesions” were likely caused by chronic “acne/folliculitis.”
The dermatologist recommended a continuing regimen of antibiotics and daily washing
with a peroxide solution. More dermatologic appointments followed, but Staffa soon
began complaining about other issues, including headaches and a lump on his rib cage
that he said was causing constipation. In 2012 he was diagnosed with H. pylori, a
common bacteria that resides in the digestive system and can cause ulcers.

       Staffa sued in January 2013 and first requested a preliminary injunction three
months later. Recently, he explained, he had “lost 3 units of blood” after an infection
“caused a large blister in his colon” to burst. And, he added, the Waupun medical staff
had been concealing the extent of this infection, which soon would cause him to “bleed
to death internally.” Staffa wanted the district court to order his transfer to a hospital
and full disclosure of his medical condition.

        Before the district judge had ruled on this motion, Staffa filed a second that was
materially identical. The judge denied both motions with the explanation that Staffa had
“not demonstrated a reasonable likelihood of success on the merits” and that the
preliminary relief he sought seemed unnecessary, given that his motions “describe
ongoing medical care he is receiving.” Staffa attempted to challenge that decision by
filing an interlocutory appeal, which we dismissed as untimely in October 2013.
Meanwhile, though, Staffa had filed his third motion for preliminary relief. That one was
much the same as the first two and was denied by the district court “[f]or the reasons
stated in the . . . order denying the previous motion[s].” Staffa sought review of that
order by filing a second interlocutory appeal but two months later voluntarily dismissed
the appeal. See FED. R. APP. P. 42(b).
No. 14-2734                                                                             Page 3

        By this time, the defendants had moved for summary judgment, mainly on the
ground that Staffa’s suit rests entirely on his disagreement with the treatment decisions
of the medical staff. After filing his opposition to that motion, Staffa filed still another
request for a preliminary injunction, this time stating that the lump on his ribcage had
been surgically removed only to reappear two weeks later. This fourth motion is less
clear than the others about the requested relief, although like the first three it demands
that Staffa “be told the truth” about the nature of his illness and the “damage it has
done.” The district judge denied the motion, explaining that, like Staffa’s others, it
demonstrates that he “was receiving ongoing medical care for his condition.” Staffa filed
a third interlocutory appeal, this one timely. That was in August 2014—about eight
months ago—but the defendants’ motion for summary judgment remains pending
because the judge stayed the proceedings pending our decision in this appeal. (The
judge also had stayed the proceedings during Staffa’s first two appeals.)

       This appeal is frivolous. Staffa mostly argues that he’s been denied discovery and
that the defendants’ motion for summary judgment should be denied. But those
contentions concern the underlying suit still pending in the district court, while our
review—as we told Staffa in an order issued before briefing—is limited to the denial of
his request for a preliminary injunction. See 28 U.S.C. § 1292(a)(1). To obtain that relief
Staffa had to establish, among other things, that he is likely to succeed on the merits and
would suffer irreparable harm without immediate relief. See Smith v. Exec. Dir. of Ind. War
Mem’ls Comm’n, 742 F.3d 282, 286 (7th Cir. 2014); Stuller, Inc. v. Steak N Shake Enters., Inc.,
695 F.3d 676, 678 (7th Cir. 2012).

        Staffa fell well short of that mark. Although it is unclear what form of relief Staffa
was seeking, a generous reading of his motion suggests that he wanted the district judge
to order his transfer to a hospital for diagnosis and treatment. But the judge’s conclusion
that Staffa is receiving medical care in prison is supported by the record, and Staffa does
not explain—either in his motion or in his appellate brief—how that care is inadequate.
Nor does he clarify how the care he would receive in a hospital would be different, let
alone better, than the care he is receiving in prison. He repeatedly cites an article on
Enterobacter infections that he submitted with one of his earlier requests for preliminary
relief, but that article, while confirming that Enterobacter infections can be dangerous
(even deadly), does not establish that Enterobacter is the cause of the blister in his colon
or the lump on his ribcage. And the very fact that Staffa received surgery for the lump
undercuts the likelihood of irreparable harm. We cannot conclude that the district court
abused its discretion in denying Staffa’s motion. See Wheeler v. Talbot, 770 F.3d 550,
552–53 (7th Cir. 2014).
No. 14-2734                                                                            Page 4

       It should be noted that an appeal from an interlocutory decision—here, the denial of
a preliminary injunction—does not divest a district court of jurisdiction or prevent the court
“from finishing its work and rendering a final decision.” Wis. Mut. Ins. Co. v. United States,
441 F.3d 502, 504 (7th Cir. 2006); see Chrysler Motors Corp. v. Int’l Union, Allied Indus. Workers
of Am., AFL-CIO, 909 F.2d 248, 250 (7th Cir. 1990); United States v. City of Chicago, 534 F.2d
708, 711 (7th Cir. 1976). In short, a ruling on the defendants’ motion for summary judgment
need not have awaited the outcome of this appeal.

       Finally, because this appeal is frivolous, Staffa has incurred a strike under
28 U.S.C. § 1915(g).

                                                                                 AFFIRMED.